          Case 1:19-cr-00410-KPF Document 39 Filed 03/30/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     March 30, 2020

BY ECF and EMAIL
The Honorable Katherine Polk Failla
Thurgood Marshall
United States Courthouse
40 Foley Street
New York, New York 10007

       Re:     United States v. Clifford Taylor, 19 Cr. 410 (KPF)

Dear Judge Failla:

        The Government respectfully submits this letter further to the conference convened earlier
today. In the event the Court grants the defendant’s motion for bail pursuant to Title 18, United
States Code, Section 3142(i) (ECF No. 30), the Government requests, with the consent of defense
counsel, that the Court impose the following conditions of release:

    1. Personal recognizance bond in the amount of $100,000, to be signed by the defendant and
       co-signed by Ms. Gwendolyn Thompson and the defendant’s two adult children. 1

    2. All mandatory conditions of release included in the Court’s standard “Order Setting
       Conditions of Release” form.

    3. Pretrial Services supervision as directed by the Pretrial Services Office.

    4. Surrender of all passports and other travel documents and no applications for new or
       replacement travel documents.

    5. Drug testing as directed by the Pretrial Services Office.

    6. The defendant shall not possess a firearm, destructive device, or other weapon.

    7. Home incarceration at Ms. Thompson’s residence in New York, New York, with
       electronic monitoring by means chosen at the discretion of the Pretrial Services

1
  Defense counsel is in the process of securing commitments from Ms. Thompson and the
defendant’s two adult children to serve as sureties. Defense counsel reserves the right to seek
modification of this proposed condition should he encounter difficulty securing the defendant’s
two adult children to serve as sureties.
            Case 1:19-cr-00410-KPF Document 39 Filed 03/30/20 Page 2 of 2
                                                                                            Page 2


         Office. The defendant shall be confined to the residence of Ms. Thompson 24-hours per
         day except for emergency medical visits. Any other release from the residence must be
         approved by either the Pretrial Services Office or by the Court on application from
         defense counsel.

      8. No visitors to the residence of Ms. Thompson except for family members of Ms.
         Thompson or the defendant.

      9. The defendant shall not use or possess any narcotic drug or controlled substance unless
         prescribed by a licensed medical practitioner.

      10. The defendant shall be released upon the signature of the three sureties on the bond, the
          completion of a virtual home visit of Ms. Thompson’s residence, and the approval by the
          Pretrial Services Office of Ms. Thompson’s residence as a place for home incarceration.
          The defendant himself must sign the bond electronically within 24 hours of being
          released from custody.

      11. The defendant shall obtain a smartphone with video-calling capabilities within 14 days of
          release and, upon obtaining that smartphone, furnish contact information for that
          smartphone forthwith to the Pretrial Services Office.

      12. Defense counsel shall submit a status update letter to the Court once a week after
          consultation with the Government, informing the Court as to the defendant’s status,
          health, and compliance with the conditions of release.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                           by: /s/
                                               Daniel H. Wolf
                                               Assistant United States Attorney
                                               (212) 637-2337

cc:      Florian Miedel (by ECF and email)
